t c memo united_states tax_court louis j novak petitioner v commissioner of internal revenue respondent docket no filed date michael d mcphillips and terry w vincent for petitioner anita a gill for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioner’s federal income taxes as follows year deficiency dollar_figure big_number big_number - - the sole issue for decision’ is whether petitioner’s breeding training and showing of arabian horses was an activity engaged in for profit within the meaning of sec_183 ’ findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in newbury ohio at the time he filed his petition petitioner has been a practicing radiation oncologist since as a radiation oncologist petitioner regularly works between the hours of or o’clock in the morning to or o’clock in the evening days a week he is also on the faculty of university hospital and is on call from the hospital approximately out of to weeks in addition petitioner is on call hours a day days a week for his own practice petitioner practiced radiation oncology as an employee of university radiologists of cleveland during the years that petitioner was employed by university radiologists petitioner served on its board_of directors during the years through ‘the notice_of_deficiency contains adjustments to petitioner’s itemized_deductions and claimed exemption allowances for the years in issue these are computational adjustments which will be affected by the outcome of the issue to be decided and we do not separately address them unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue petitioner received the following wage income from university radiologists year total dollar_figure wages big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner owned university imaging from through inc the following income from university imaging year total income dollar_figure big_number big_number big_number an s_corporation during the years in issue he reported petitioner first worked on a horse farm and learned how to ride horses while in high school petitioner developed a fondness for horses but was unable to engage in horse-related activities while he was in college after college petitioner ‘petitioner testified that while he was in college his friends sent him little bags of horse manure so that he could smell the horses q4e- attended medical school so that he could earn sufficient income to do something with horses petitioner began his breeding activity in by breeding an arabian stallion and then changed his breeding activity in to the breeding of arabian mares also in petitioner bought his first parcel of real_estate and built a small barn on it in petitioner purchased a 5-acre parcel of real_estate in newbury ohio for dollar_figure after acquiring the property petitioner paid between dollar_figure and dollar_figure to refurbish the existing house dollar_figure to build a three-car garage dollar_figure to create a lake dollar_figure to build an exercise pen approximately dollar_figure to build run-in sheds and between dollar_figure and dollar_figure to build stalls petitioner resided on the newbury ohio property during the years in issue petitioner’s federal_income_tax return reported income and deductions relating to the breeding training and showing of ‘petitioner testified my father was a banker and had raised four kids helped and supported my brother and i to do the horse activities that we were interested in as high school students and i initially thought i was going to become a school teacher and my father said if you ever want to have horses you can’t be a school teacher you’ve got to find a job where you can make some money be a doctor or a dentist and so i decided i would go to medical school so that i could make a decent living and continue to do something with horses that i realized required a considerable amount of money arabian horses on schedule c profit or loss from business under the business name louis j novak for the years through petitioner reported income and deductions relating to his arabian horse activity on schedule c under the business name arabian crossings farm or arabian crossings during the years through petitioner’s horse activity was reported on schedule c as having incurred losses as follows schedule c expenses gross cost of gross other than schedule c year receipts goods sold income depreciation depreciation loss dollar_figure -q- dollar_figure dollar_figure dollar_figure dollar_figure big_number -0- big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number big_number big_number ‘petitioner also owed stachowski farms approximately dollar_figure in unpaid boarding training bills as of date no sales of horses were included in schedule c gross_receipts for the years in issue reported gross_receipts for the years in issue consisted entirely of prize winnings it does not appear that any of the gross_receipts that petitioner reported from through and through included the sale of horses that he bred for each of those years petitioner reported the sale of horses on form_4797 gains and losses from sales or exchanges of assets used in a trade_or_business and involuntary_conversions - - for the years through cost_of_goods_sold shown on petitioner’s schedule c consisted entirely of labor since petitioner’s gross_receipts reported on schedule c for the years in issue consisted entirely of prize money the characterization of labor as cost_of_goods_sold is questionable in petitioner reported dollar_figure in gross_receipts and cost_of_goods_sold of dollar_figure the entire dollar_figure in reported cost_of_goods_sold consisted of reported labor cost the dollar_figure in reported labor cost represented a 5-percent increase over reported labor cost in while reported gross_receipts dropped dollar_figure percent of the dollar_figure in reported labor cost dollar_figure consisted of wages paid to alan dahart mr dahart is a personal friend who lives with petitioner - j- from through petitioner reported the following income from the sale of horses on form previously gross_sales allowed year price depreciation cost gain loss’ dollar_figure dollar_figure dollar_figure dollar_figure big_number -0- big_number -0- big_number big_number big_number big_number big_number -0- big_number big_number big_number -0- -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- big_number big_number big_number big_number big_number total big_number big_number big_number big_number ‘includes petitioner’s cost or other basis sale plus expense of petitioner’s gains and losses were determined by adding the gross_sales price and depreciation and then subtracting petitioner’s cost or other basis and selling cost -the sale was reported on the installment_method accordingly dollar_figure was recognized in and dollar_figure was recognized in the horses that petitioner sold after were bred by him for dollar_figure of the dollar_figure in cost reported by petitioner is commission paid on the sale of three horses mr dahart was paid dollar_figure in commission on those three sales -for the years in issue petitioner reported the sale of horses on part i of form_4797 gains and losses from sales or exchanges of assets in a trade_or_business and involuntary_conversion provide the following exchanges of cattle and horses trade_or_business by the taxpayer for draft sporting purposes and held for months or more from acquisition_date the instructions for form_4797 for those year sec_1231 transactions include regardless of age breeding sales or used ina dairy or --- - the average commission a seller pays on the sale of a horse is to percent of the sales_price petitioner paid commissions of to percent to persons other than mr dahart nevertheless petitioner paid commissions to mr dahart that were as high a sec_50 percent petitioner provided no explanation for the above-average commissions paid to mr dahart petitioner paid mr dahart commissions on the following sales year of sales percentage of sale horse price commission sales_price dance with fire dollar_figure dollar_figure pro gato big_number big_number la quintina big_number big_number lucy in disguise big_number big_number big_number big_number petitioner also paid stachowski farms a dollar_figure 15-percent commission on this sale combining the commission paid to mr dahart and to stachowski farms petitioner paid a 55-percent commission on the sale of pro gato during the years in issue petitioner owned the following horses horse staleys mahgelo labamba crystal aere marranda bint quintina new foundation louisville morocco grande pf private reserv’ apaladin ‘sold in sold in born in during the years in issue petitioner maintained a separate checking account for his horse activity under the name arabian ‘petitioner also began paying mr dahart a salary starting in --- - crossings petitioner used separate letterhead and business cards for the horse activity that bore the name arabian crossings mr dahart’s name appears on both the letterhead and business cards along with petitioner’s name mr dahart did not own any interest in petitioner’s horses petitioner has not prepared a written business plan for his horse activity nor has he prepared a written analysis to determine how he could make a profit or what he would have to do to break even petitioner has not consulted with persons with expertise regarding the financial aspects of his horse activity opinion the sole issue for decision is whether petitioner’s breeding training and showing of arabian horses activity is an activity_not_engaged_in_for_profit sec_183 provides that if a taxpayer’s activity constitutes an activity_not_engaged_in_for_profit expenses arising out of the activity are allowed as deductions only as provided in sec_183 an activity_not_engaged_in_for_profit is defined in sec_183 as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 sec_162 generally permits the deduction of expenses_incurred in a trade_or_business and paragraphs and of sec_212 generally permit a similar deduction for expenses_incurred for the -- - production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income for a deduction to be allowed under sec_162 or sec_212 or a taxpayer must establish that he engaged in the activity with the primary purpose and dominant intent of realizing a profit see 480_us_23 889_f2d_1548 6th cir affg tcmemo_1988_310 335_f2d_82 6th cir affg tcmemo_1963_1 see also warden v commissioner tcmemo_1995_176 affd without published opinion 111_f3d_139 9th cir in determining whether an activity 1s engaged in for profit greater weight is given to objective facts than to the taxpayer’s mere statement of his intent see sec_1_183-2 income_tax regs sec_183 provides a rebuttable_presumption that an activity will be an activity engaged in for profit if the gross_income from the activity exceeds the deductions attributable to the activity for or more of the taxable years in a 5-year period in the case of an activity which consists in major part of the breeding training showing or racing of horses is we accept the fact that to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and that the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 substituted for and for petitioner has never reported a profit from his horse activity sec_1_183-2 income_tax regs sets forth some relevant factors for determining whether an activity is engaged in for profit the relevant factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the presence of elements of personal pleasure or recreation not all of these factors are applicable in every case and no one factor is controlling see sec_1 b income_tax regs we now apply each of these factors to the facts in this case manner in which the taxpayer carries on the activity petitioner argues that his actions evidenced a business plan and cites phillips v commissioner tcmemo_1997_128 in phillips the taxpayers had a business plan they calculated the costs per horse per month they estimated when their horse activity would become profitable they performed a detailed analysis of their horse activity petitioner did not have such plans he has not prepared a profit plan for his horse activity he did not prepare any written analysis in order to determine how he could make a profit or what he would have to do to break even petitioner has not consulted with persons with expertise regarding the financial aspects of his horse activity petitioner testified that his current goal is to continue his horse activity but to do so more efficiently petitioner admitted at trial that he will never be able to recoup what he has spent on his activity thus far some of petitioner’s actions seem to run contrary to a profit objective petitioner testified that the average commission paid on the sale of a horse is to percent and that is what he would pay to persons other than mr dahart petitioner testified that he would pay mr dahart commissions as high a sec_50 percent when petitioner sold la quintina and lucy in disguise he paid mr dahart a 50-percent commission on each sale when petitioner sold pro gato for dollar_figure he paid mr dahart a dollar_figure or 40-percent commission and he also paid ‘the contract was prepared on arabian crossings’ letterhead that included both the names of petitioner and alan dahart however petitioner testified that he and mr dahart did not jointly own any horses stachowski farms a dollar_figure or 15-percent commission petitioner paid commissions totaling percent on the sale of pro gato petitioner maintained a separate checking account for arabian crossings and he initially testified that the account was not used for personal expenses however checks were written for personal expenses for instance petitioner used the arabian crossings’ checking account on several occasions to send checks totaling dollar_figure to his niece on her birthday to pay for a personal trip to las vegas and to pay veterinarian bills for a swan that he kept on his farm on the other hand petitioner would pay stachowski farms’ with his visa credit card and then pay his visa bills from his personal checking account petitioner asserts that he promoted his arabians by exhibiting them at shows and competitive events an examination of petitioner’s federal_income_tax returns for the years in issue indicates that petitioner deducted dollar_figure' in show costs and expenses’ and reported dollar_figure' in gross_receipts from prize petitioner paid stachowski farms to board and breed some of his horses and occasionally stachowski farms acted as agent for petitioner on the sale of some horses during and petitioner deducted dollar_figure dollar_figure and dollar_figure respectively as show costs and expenses petitioner testified that show costs consist of entry fees transporting horses to shows and maintenance of the horses at the shows 2petitioner reported gross_receipts for each year of continued winnings petitioner’s participation in shows and equestrian events is as consistent with a hobby as it is a business see 72_tc_411 affd without published opinion 647_f2d_170 9th cir the expertise of the taxpayer or his advisers petitioner argues that he became an expert in the arabian horse-breeding business read numerous periodicals pertaining to arabian horses participated in various arabian horse-related organizations and consulted with individuals whom petitioner considered to be experts in the field the mere fact that petitioner has skill in the breeding of horses and hired various experts does not prove that petitioner was engaged in his horse activity primarily for profit see glenn v commissioner tcmemo_1995_399 affd without published opinion 103_f3d_129 6th cir expertise with respect to the breeding of horses is to be distinguished from expertise in the economics of these undertakings see id see also golanty v commissioner supra pincite a taxpayer's failure to obtain expertise in the economics of horse-related activities indicates a lack of profit_motive see 809_f2d_355 7th cir affg tcmemo_1985_523 in this case petitioner continued dollar_figure dollar_figure and dollar_figure respectively -- - sought no professional advice on the economic aspects of the breeding training and showing of arabian horses petitioner is an intelligent person and he has acquired a good deal of knowledge about arabian horses and their breeding however such activity and knowledge are altogether consistent with his interest ina hobby and he has failed to show that he sought or acquired the expertise that would enable him to turn the activity into a profitable business the time and effort expended by the taxpayer in carrying on the activity petitioner argues that he has organized his medical practice and his farm so that he can spend enough time to develop his arabian horse activity petitioner devoted substantial time to his medical practice the time and effort spent breeding horses was substantially less and was not inconsistent with the time one might expect to be devoted to a hobby from which the participant receives enjoyment and satisfaction expectation that assets used in activity may appreciate in value petitioner argues that he expects the assets used in his activity will appreciate in value petitioner did not estimate the value of his horses and no expert testimony or other reliable evidence of value was introduced based on petitioner’s reported sales of arabian horses to date he does not come close to covering his losses -- - petitioner did not establish that he purchased the real_estate in newbury ohio with appreciation in mind nor did he hold the property primarily with appreciation in mind petitioner testified that he intended to live and retire on the property it was something that he wanted to keep he did not express any desire to sell or profit from the property in order to offset or recoup his losses petitioner lived on the newbury ohio property to the extent there was any appreciation much of it could have been attributable to the house that petitioner lived in based on this record we are unable to separate the property used for the breeding training and showing of arabian horses from petitioner’s residential property the success of the taxpayer in carrying on other similar or dissimilar activities petitioner has been quite successful as a doctor and was a shareholder in a profitable s_corporation petitioner reported income totaling dollar_figure from university imaging during the years in issue on the other hand petitioner was not successful in his horse partnership amanda associates petitioner reported dollar_figure in losses relating to the partnership on his federal_income_tax returns from through 3petitioner had an interest in the partnership until petitioner argues that many years before he formed arabian crossings he purchased a horse for dollar_figure and sold it for between dollar_figure and dollar_figure ' even if we accept this as true petitioner has not proven that he did in fact make a profit on the sale of a horse prior to forming arabian crossings as the record shows many expenses in addition to purchase_price have to be factored into whether a transaction produced an overall profit the taxpayer’s history of income or losses with respect to the activity petitioner argues that the losses are due to expenses_incurred in the startup phase of his activity as this court stated in 45_tc_261 affd 379_f2d_252 2d cir the presence of losses in the formative years of a business particularly one involving the breeding of horses is not inconsistent with an intention to achieve a later profitable level of operation bearing in mind however that the goal must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses which have meanwhile been sustained in the intervening years we are not convinced that the years in issue fall within what petitioner asserts is the startup phase of his breeding training and showing of arabian horses activity we have said we have only petitioner’s uncorroborated testimony regarding the sale - - that the startup phase of a horse-breeding activity may be to years see 72_tc_659 in petitioner bought his first parcel of real_estate and built a small barn on it petitioner has been breeding arabian horses since ' one of petitioner’s witnesses wrote a letter dated date stating that he has known petitioner through his reputation as a quality breeder for more than twenty years petitioner argues that he lost money due to a depressed market during certain years however petitioner incurred consistent losses during the years through those yearly losses ranged from dollar_figure to dollar_figure per year even when we consider the fact that petitioner reported gains from the sale of horses separately on form_4797 petitioner’s overall horse activities produced large consistent losses during each of the years through according to testimony provided by one of petitioner’s witnesses the market for arabian horses began to decline dramatically around petitioner purchased hi sec_78 5-acre farm in petitioner spent substantial amounts of money refurbishing the house in which he lives and improving the ‘petitioner argues that he only dabbled in the industry prior to however at trial he could not recall whether a schedule c profit or loss from business relating to horse breeding was prepared with the earlier income_tax returns property by building a lake a three-car garage exercise facility barn stalls and run-in sheds these expenditures during a market decline are inconsistent with petitioner’s assertion that circumstances beyond his control contributed to his losses the market for arabian horses began to rebound in and nevertheless petitioner continued to sustain losses during the market upswing petitioner sold la quintina for dollar_figure lucy in disguise for dollar_figure and pro gato for dollar_figure petitioner received dollar_figure from the sale of these three horses but he paid mr dahart dollar_figure in commissions ’ selling horses during a market upswing and paying dollar_figure percent ’ in cumulative commissions when the standard commission was between and percent indicate that petitioner’s activity was not engaged in primarily for profit petitioner also argues that he lost several arabian horses and that some of his horses experienced infertility problems however according to petitioner’s own testimony he has been very fortunate with regard to unexpected problems with his ‘petitioner also paid stachowski farms a dollar_figure commission on the sale of pro gato in combining the commission paid to mr dahart and stachowski farms petitioner paid a 55-percent commission on the sale of pro gato the dollar_figure percent does not include the dollar_figure commission that petitioner paid stachowski farms in addition to the dollar_figure commission paid to mr dahart for the sale of pro gato - - horses indeed from until date petitioner has lost only two foals during the same period of time petitioner lost only two mares both from natural causes with one dying of old age we are not convinced that petitioner incurred losses during the years in issue due to a depressed market or unforeseen problems the losses petitioner incurred during the years in issue were consistent with his losses for all the years from through the amount of occasional profits if any which are earned petitioner’s activity has never been profitable petitioner admitted at trial that he will never be able to recoup what he has spent thus far petitioner asserts that he has sold several arabians for substantial sums over the past several years however the occasional gain petitioner received from the sale of horses from through was de_minimis compared to the expenses_incurred and as previously observed petitioner’s occasional opportunity to earn profits from the sale of horses was diminished by the extraordinary commissions paid to mr dahart ‘spetitioner attempted to mitigate the significance of this statement by asserting that he could more than recoup all his losses if he sold all the livestock equipment and the farm but the farm includes petitioner’s personal_residence and petitioner has never intended to sell the farm he testified that his goal is to spend less time in medicine and more time on his farm and that he intended to retire on the property --- - the financial status of the taxpayer at the time petitioner purchased the property in he had wage income of dollar_figure his income remained above the six- figure mark through petitioner’s average wage income from through was dollar_figure during the years in issue petitioner also earned dollar_figure from university imaging petitioner was single had a substantial income and could afford to spend money on an activity that gave him enjoyment elements of personal pleasure or recreation tf the possibility for profit is small compared to the possibility for gratification the latter possibility may be the primary motivation for the activity see white v commissioner t cc affd per curiam 227_f2d_779 6th cir petitioner’s recreational objectives were a significant component of his horse-related activities petitioner testified that when he was in college and trying to decide on a vocation he told his father that he was considering becoming a school teacher according to petitioner his father gave him the following advice i f you ever want to have horses you can’t be a school teacher you’ve got to find a job where you can make some money be a doctor or a dentist based on his father’s advice petitioner decided to go to medical school so that he could make a decent living and continue to do something with -- - horses which he realized required a considerable amount of money petitioner testified that his long-term goal was to produce english competition horses’ that were capable of competing and winning at the national level in the english division and that could produce the same type of offspring according to petitioner he has been very successful in reaching his goal of producing horses that could successfully compete at the national level he testified that his horses have won nine national championship honors petitioner testified that his ultimate goal is to retire from medicine young enough so that he is still able to work and participate in the management of his horses ride them compete with them and eventually sell them petitioner argues that his substantial time commitment and hard work eliminate any elements of pleasure or recreation we recognize that the level of work or effort may indicate a profit objective and that caring for horses and maintaining a horse farm are hard work however the fact that an activity involves hard work does not standing alone establish that an activity was engaged in primarily for profit petitioner’s introduction into horse breeding was precipitated by his love of horses and he enjoyed his horse-related activity of course the enjoyment of arabian horses compete in english competition which is a division of the competitions within the arabian horse shows - - one’s activity does not preclude a finding that the activity was engaged in primarily for profit but it must be considered along with all the other facts conclusion petitioner may have hoped to make a profit from his horse activity however in order to prevail petitioner must show that his activity was engaged in primarily for the purpose of making a profit see 480_us_23 889_f2d_1548 6th cir 335_f2d_82 6th cir warden v commissioner tcmemo_1995_176 based on petitioner’s testimony his long and consistent history of reporting losses without ever developing a business plan or detailed break-even analysis and the manner in which he conducted his activity we find that petitioner has not established that making a profit was his primary objective we hold that petitioner’s activity was not engaged in for profit within the meaning of sec_183 petitioner’s deductions of the losses associated with these activities are therefore subject_to the limitations set forth in sec_183 b decision will be entered for respondent --
